department of the treasury internal_revenue_service washington d c date uil number release date cc intl br6 wta-n-112248-98 memorandum for chief examination group from subject elizabeth u karzon branch chief cc intl br1 the classification of endorsement income under u s income_tax treaties this technical assistance responds to your request for advice concerning the classification of endorsement income under u s income_tax treaties technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be used or cited as precedent issue whether u s source endorsement income earned by a nonresident_alien artiste or sportsman that is not attributable to a u s fixed_base or permanent_establishment should be classified under u s income_tax treaties as royalties article independent or dependent_personal_services income article or article artistes and sportsmen income article or other income article conclusion if an item of endorsement income is closely and proximately related to a performance by an artiste or athlete in the united_states then it should be taxed by the united_states as artistes and sportsmen income if the income does not have that type of proximate relationship with a performance in the united_states then it generally should be classified under another treaty article such as independent or 1unless otherwise specified article references are to the united_states model_income_tax_convention of date tax_treaties cch vol wta-n-112248-98 dependent_personal_services or royalties as appropriate for example if the income is not proximately related and is generated by the use of a type of intellectual_property covered by article royalties then the income may be considered royalty income any given endorsement contract may generate more than one type of income for treaty purposes eg royalties and artistes and sportsmen income in allocating income from a single endorsement contract among the various categories of treaty income an examiner may consider comparable third party contracts or other relevant valuation evidence to place a value on each endorsement activity discussion introduction under u s income_tax treaties many types of u s source income earned by nonresident_aliens are exempt from u s taxation unless the income is attributable to a fixed_base or permanent_establishment of the alien in the united_states under our newer income_tax treaties however article allows the united_states to tax u s source income earned by nonresident_alien artistes and sportsmen for their performances in the united_states if that income exceeds a specified monetary threshold while identifying income paid for an artiste’s or athlete’s performance in the united_states is usually fairly simple a more complex issue is how to classify income from endorsement contracts for treaty purposes typical endorsement contract activities include wearing or using a sponsor’s product making commercials giving a sponsor the right to use one’s name photograph and signature and appearing at charitable or promotional events organized by the sponsor this spectrum of income-generating activities poses classification issues for artistes sportsmen and examiners who are asked to determine the treaty 2the provisions of the relevant treaty must always be examined see the discussion of the u s -mexico treaty below 3also certain dependent personal_service_income may be exempt where inter alia the recipient is present in the united_states for days or less see united_states model_income_tax_convention of date art tax_treaties cch vol 4this threshold is dollar_figure in the u s model treaty see united_states model_income_tax_convention of date art tax_treaties cch vol wta-n-112248-98 category under which such income should fall artistes and sportsmen article royalties article independent personal services article dependent_personal_services article or other income article the discussion below will examine the treaty provisions and treaty background materials relevant in making such a classification and give examples of appropriate classifications article artistes and sportsmen in and the oecd and the united_states respectively issued new model income_tax treaties the text of article of both of these model treaties provides the identical rule that income derived by a resident of a contracting state as an entertainer such as a theater motion picture radio or television artiste or a musician or as a sportsman from his personal activities as such exercised in the other contracting state may be taxed in that other state this rule applies even though the income might otherwise be exempt from source- state taxation under another treaty article such as article independent personal services or article dependent_personal_services the theory behind this rule is that artistes and sportsmen are often paid very large sums of money for very short periods of activity and physical presence in a host country while such income is normally taxable in the individual’s country of residence it may be difficult for the home_country to find out about the activities and income of its residents while they are abroad these practical difficulties may lead to a general tax climate wherein well-known taxpayers are perceived to be avoiding the payment of taxes therefore it is appropriate for the host country 5this discussion will not consider whether income is attributable to a fixed_base or permanent_establishment in the united_states such income may be taxed by the united_states under applicable provisions of treaty articles see the united_states model_income_tax_convention of date article article article article c and article tax_treaties cch vol 6organization for economic co-operation and development model tax_convention on income and capital art tax_treaties cch vol united_states model_income_tax_convention of date art tax_treaties cch vol note that indeed these new models carried forward the same provision from earlier models dating back to and essentially without change other than substituting the term sportsman for athlete wta-n-112248-98 which presumably has greater access to the relevant information to have primary jurisdiction to tax the income although the treaty language itself does not mention endorsement income article is broadly stated and therefore encompasses endorsement income if that income is proximately related to an artiste’s or sportsman’s personal activities as such that is if the endorsement income could not be earned unless there were a performance in the contracting state and if it is closely linked with that performance then that income should be included under article for example if a u s company offers to pay a foreign soccer player a defined amount of money for wearing that company’s clothing during a soccer game in the united_states then that money should be included under article because the endorsement income could only have resulted from his personal activities as such exercised in the united_states and because it is closely linked with those activities both the oecd and the united_states have provided further guidance in this area in the form of commentaries on article paragraph of the oecd commentary to article of its model treaty reads in relevant part as follows besides fees for their actual appearances artistes and sportsmen often receive income in the form of royalties or of sponsorship or advertising fees in general other articles would apply whenever there was no direct link between the income and a public exhibition by the performer in the country concerned royalties for intellectual_property rights will normally be covered by article rather than article but in general advertising and sponsorship fees will fall outside the scope of article article will apply to advertising or sponsorship income etc which is related directly or indirectly to performances or appearances in a given state similar income which 7organization for economic co-operation and development model tax_convention on income and capital commentary on article concerning the taxation of artistes and sportsmen oecd committee on fiscal affairs paris treasury_department technical explanation of the united_states model_income_tax_convention date article tax_treaties cch vol 214a issues in international_taxation no thin capitalisation taxation of entertainers artistes and sportsmen organization for economic co-operation and development paris p 8see also issues in international_taxation no thin capitalisation taxation of entertainers artistes and sportsmen supra n pp wta-n-112248-98 could not be attributed to such performances or appearances would fall under the standard rules of article or article as appropriate this language establishes a proximate relationship approach to the treatment of endorsement income that is if but for the performance the endorsement income could not have been earned and the endorsement income is closely related to a public exhibition then it is taxable under article by contrast income that is more distantly related to the actual performance might be treated as independent or dependent_personal_services income or as royalty income the following example illustrates this approach assume that a u s recording company agrees to pay a nonresident_alien musician a fee to present a concert in the united_states a fee to show the company’s logo on a large screen over the stage during the concert and a royalty on sales of recordings made of the concert under the approach taken by the oecd commentary the first fee would simply be article income for the performance the second fee would be directly linked ie proximately related to the performance but for the performance the fee could not have been earned and it is closely connected to the performance the royalty by contrast would be associated not so much with the performance itself and with the musician’s physical presence in the united_states as with a separate intangible created from the performance this intangible the copyright owned by the musician could be exploited beyond the time of the actual performance thus the royalty would be classified as article income under a treaty 9see organization for economic co-operation and development model tax_convention on income and capital commentary on article concerning the taxation of artistes and sportsmen oecd committee on fiscal affairs paris paragraph the fee for the musical performance together with that paid for any simultaneous radio broadcasting thereof seems to fall to be treated under article where whether under the same contract or under a separate one the musical performance is recorded and the artist has stipulated that he be paid royalties on the sale or public playing of the records then so much of the payment received by him as consists of such royalties falls to be treated under article wta-n-112248-98 the treasury department’s technical explanations to u s treaties also take this proximate relationship approach the technical explanations of treaties signed between and basically contain the following language as explained in paragraph of the oecd commentaries to article article applies to all income connected with a performance by the entertainer such as appearance fees award or prize money and a share of the gate receipts income derived from a contracting state by a performer who is a resident of the other contracting state from other than actual performance such as royalties from record sales and payments for product endorsements is not covered by this article but by other articles of the convention such as article royalties or article independent personal services for example if an entertainer receives royalty income from the sale of live recordings the royalty income would be exempt from source country tax under article even if the performance was conducted in the source country although he could be taxed in the source country with respect to income from the performance itself under this article if the dollar threshold is exceededdollar_figure emphasis added as noted in the underlined sentence above income from other than actual performance may be classified in various ways however income that is closely associated with a performance must be considered article income it may be argued based on the language underlined above and the example given in the commentary that endorsement income is not income from an actual performance and that therefore such income is always excluded from article under the treatiesdollar_figure this interpretation of the pre-1996 technical explanations is not correct nothing in the article technical explanations suggests that the united_states intended to follow a policy different from the oecd 10france germany india luxembourg proposed the netherlands and sweden 11treasury department technical explanation of the united_states model_income_tax_convention date article 12the pertinent language to be construed is income from other than actual performance such as royalties from record sales and payments for product endorsements is not covered by this article wta-n-112248-98 approach to the contrary the united_states has consistently followed the oecd position on this issue and has considered endorsement income that is proximately related to a performance to be article income furthermore the examples in the article technical explanations simply illustrate the oecd commentary principles the direct link - or proximate relationship - approach to article in the oecd commentary is reflected in the conclusion in the u s technical explanations that record sales royalties generally should be covered under article instead of article because the payment stream is associated not with the performer’s actual physical presence in the source state for the performance but with a separate intangible generated from the performance that could be exploited over time similarly payments for product endorsements in many instances would not be covered by article if they were not in connection with an actual performance accordingly to suggest that product endorsement income is excluded from article in all cases would be to misinterpret the technical explanation phrase from other than actual performance such as royalties from record sales and payments for product endorsements while this clause may superficially appear to exclude endorsement income from the scope of article the clause intends to include income derived in connection with a performance such as certain types of endorsement income as article income and exclude income which is not proximately derived from entertainment or sporting activities in when the treasury_department issued its new model technical explanation the treaty text of article itself remained unchanged from that in the treaties the treasury_department also incorporated the article technical explanation language that it had generally used in treaties between as quoted above into its new model but most importantly to remove any ambiguity regarding the proper scope of article the technical explanation added the following paragraph in determining whether income falls under article or another article the controlling factor will be whether the income in question is predominantly attributable to the performance itself or other activities or property rights for instance a fee paid to a performer for endorsement of a performance in which the performer will participate would be considered to be so closely associated with the performance itself that it normally would fall within article similarly a sponsorship fee paid_by a business in return for the right to attach its wta-n-112248-98 name to the performance would be so closely associated with the performance that it would fall under article as welldollar_figure the technical explanations of treaties containing the u s model treaty’s article have included the foregoing additional paragraphdollar_figure this paragraph leaves no doubt that the u s approach to article is identical to the oecd approach both in its model treaty and in the treaties which were signed between this is underlined by the fact that the treaty language itself is completely the same in the pre-1996 treaties in the u s model and in the oecd model the last sentence of the second paragraph quoted above is particularly instructive since it notes that a sponsorship fee that is closely associated with a performance may be considered article income - a result directly at odds with the putative interpretation of the technical explanations of the earlier treaties finally if the united_states had intended to depart from its own or the oecd approach to endorsement income the technical explanation of the u s model treaty would have so stateddollar_figure one treaty that is so far unique in its treatment of endorsement income is the u s treaty with mexicodollar_figure a protocol to that treaty reads as follows 13treasury department technical explanation of the united_states model_income_tax_convention date article 14see the technical explanations of the u s treaties with austria ireland south africa switzerland and thailand the technical explanation of the u s treaty with turkey is substantively the same though slightly abbreviated the u s treaty with mexico which is discussed in detail below contains a different and more expansive definition of article income t he strong identity between the provisions of the oecd and u s models reflects the fact that the united_states drew heavily on the work of the oecd in the development of the u s model references are made in the technical explanation to the oecd commentaries where appropriate to note similarities and differences treasury_department technical explanation of the united_states model_income_tax_convention date tax_treaties cch vol 214a 16convention between the government of the united_states of america and the government of the united mexican states for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income signed date tax_treaties cch vol as amended by protocol signed date tax_treaties cch vol wta-n-112248-98 remuneration derived by an entertainer or athlete who is a resident of a contracting state shall include remuneration for any personal activities performed in the other contracting state relating to that individual’s reputation as an entertainer or athlete the joint_committee explanation of this provision notes that t he proposed treaty unlike the u s model provides that the income of an entertainer or athlete that would be subject_to this article of the treaty includes remuneration for any personal activities he or she performs in the other treaty country relating to that individual’s reputation as an entertainer or athlete eg remuneration derived from product endorsements unlike the direct link or proximate relationship approach of the u s model treaty the mexican treaty allows any remuneration from product endorsements to be taxed at source thus it is substantially broader than the direct link standard and the joint_committee felt obliged to explain the departure from the u s model thus endorsement income that is proximately related to a performance by an artiste or sportsman will be considered article income however if the income is not proximately related to such a performance the treaty classification of the income depends on other factors if the income is not proximately related and is generated by the use of a type of intellectual_property covered by article royalties then the income may be considered royalty income article royalties article provides that r oyalties arising in a contracting state and beneficially owned by a resident of the other contracting state may be taxed only in that other state under both the u s and the oecd model treaties the term royalties means any consideration for_the_use_of or the right to use the following types of 17protocol supra n paragraph 18joint committee on taxation explanation of proposed income_tax treaty and proposed protocol between the united_states and mexico jcs-16-93 date tax_treaties cch vol paragraph 19united states model_income_tax_convention of date article tax_treaties cch vol the oecd model contains the same rule phrased slightly differently wta-n-112248-98 intellectual_property a copyright of literary artistic or scientific work including cinematographic films and under the u s model computer_software audio or video tapes or disks and other means of image or sound reproduction a patent a trademark a design or model a plan a secret formula or process and information concerning industrial commercial or scientific experience the u s model’s list also includes after process any other like right or property for example an individual’s right of publicity may be such a property right that is permitting another person to exploit one’s own persona in the form of one’s name likeness etc is a use of property that would generate article income thus if endorsement income is not proximately related to a performance and if it is paid for_the_use_of a type of property listed above then it may be considered royalties income if it is proximately related to a performance then despite the fact that it may also be generated from the use of intellectual_property it should still be classified as article income suppose for example that a u s recording company agrees to pay a nonresident_alien musician a fee to present a concert in the united_states and a royalty for a simultaneous live broadcast of that concert the musician may have an intellectual_property right in the broadcast however the royalty will still be considered article income but for the performance the income could not have been earned and it was closely connected with the performance by contrast royalties generated from recordings made of the broadcast would be article income while but for the performance such royalties could not have been earned they would not be closely connected with the performancedollar_figure suppose in addition to the contractual provisions above that for an additional fee the recording company was given the right to use a picture of the musician downloaded from the musician’s website in promoting record sales in shopping malls and other outlets this fee would be considered a royalty for_the_use_of an other like right or property and would be classified as article income articles independent and dependent_personal_services under article independent personal services income in respect of the performance of services of an independent character is taxable only in the individual’s country of residence unless the individual has a fixed_base in the source country for the purpose of performing his activities under article dependent_personal_services remuneration derived from employment is taxable in the individual’s place of residence unless the employment is exercised in the other treaty country if the employment is exercised in the other treaty country and if a de_minimis exception less than days foreign_employer no permanent 20see supra n wta-n-112248-98 establishment or fixed_base does not apply then the source country may tax the income however when classifying endorsement income the distinction between article income and article income is usually not as difficult to draw as the distinction between article income and either article or article income the distinction again depends on whether the income is proximately related to a performance suppose for example that a golfer is paid to endorse a certain type of car the player is required to drive the car and to make live promotional appearances at car dealerships these services would not be proximately related to a performance ie playing in a golf event therefore the income would not be article income but would be either article or article income on the other hand if the golfer were paid to endorse equipment and clothing which she was required to carry and wear onto the course then the endorsement income would be article incomedollar_figure other income article items of income that are not dealt with under specific treaty articles are treated as article other income and are typically taxed only in the place of residence of the beneficial_owner the technical explanation of the u s model treaty provides some examples of article income income generated by some endorsement activities could be considered article income allocating income among treaty articles once the appropriate treaty income classification for each type of endorsement activity is determined there remains the issue of determining how much income should be allocated to each classification a single endorsement contract may involve a mixture of activities the contract may include a breakdown with separate amounts specified for each activity or the contract may simply enumerate the activities that must be performed for a stated overall lump sum furthermore contracts are frequently structured with a certain amount of base pay plus additional_amounts for achieving a certain ranking for participating in certain events eg playoff matches or for having sales of endorsed products exceed certain limits where either separately enumerated amounts are not arm’s length or where the contract provides a lump sum for a group of activities the amount of income attributable to each treaty classification needs to be determined in such cases for purposes of allocating income from a single endorsement contract 21of course as noted above the provisions of the relevant treaty must always be examined under the u s -mexico treaty all of the endorsement income would be treated as artistes and athletes income wta-n-112248-98 among the various categories of treaty income it may be necessary to look at comparable third party contracts for each endorsement activity or other relevant valuation evidence and to assign monetary values or at least relative monetary values to each suppose for example that a u s sporting goods company agrees to pay a nonresident_alien tennis player to wear the company’s clothing and use the company’s racquets in tournaments and license the use of his name likeness and signature for in-store displays of the clothing and racquets the tennis player is paid a lump sum of dollar_figure per year under the contract plus a bonus of dollar_figure for retaining his no ranking activity generates artistes and sportsmen income that is taxable in the united_states since it is proximately related to the sportsman’s performance in the united_states activity generates royalties income that is exempt from u s taxation the sportsman allocate sec_50 of his income to each category the service agrees with the classification of the activities however the service may consider comparable third party contracts or other relevant valuation evidence for each of the activities to determine whether the amount allocated to each was appropriate to give a second example suppose that a u s recording company agrees to pay a nonresident_alien musician a fee to present a concert in the united_states and a royalty on sales of the musician’s recordings of prior concerts given outside the united_states sold by the company at the u s concert venue the fee is dollar_figure and the royalty is of sales activity generates article income and activity generates article income however it is determined that an arm’s length royalty for sales of the musician’s recordings at a record store i sec_5 the additional royalty earned by the musician for sales at the concert venue is a premium attributable to his personal appearance in concert therefore that additional income should be classified as article income in this regard it is important to note that formulary approaches should not be used one case in particular j a 80_tc_768 has been said to have created a bright line test that endorsement income should be allocated to royalty income and to personal services income as noted above however the allocation of income among treaty classifications depends on the mixture of activities performed and upon the percentage of the whole amount that would have been paid at arm’s length for each of the activities the percentage of income attributable to each activity will vary depending on the facts of the case therefore no bright line tests should be applied
